Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about October 15, 1992, which denied petitioners’ application to annul respondent Commission’s determination that petitioners had engaged in discriminatory practices and to dismiss the underlying complaints, and which granted respondents’ cross motion to dismiss the petition, unanimously affirmed, without costs.
Under the parties’ agreed-to bifurcated approach to this *202proceeding, the issue of whether the underlying complaints are barred by the Statute of Limitations will be addressed in the next stage of the proceeding and thus petitioner’s challenge thereto is premature. Nor is there merit in petitioners’ claim that the underlying complaints are barred by the settlement in Policewoman’s Endowment Assn. v New York City Police Dept. since neither the parties nor the issues are identical and in any event there was a specific exclusion for this proceeding. The IAS Court properly declined to address several of petitioners’ contentions because of their failure to raise them before the Commission despite numerous opportunities and invitations to do so. Nor do we find any merit to petitioners’ substantial evidence argument. Concur—Sullivan, J. P., Wallach, Asch and Nardelli, JJ.